Citation Nr: 1430659	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from June 1975 to August 1980 and from October 2000 to September 2004, including active duty for training (ACDUTRA).
This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  The case was remanded by the Board in June 2013 for a videoconference hearing at the RO before a Veterans Law Judge.  The Veteran was sent a letter August 23, 2013 informing him of a Board hearing scheduled for September 23, 2013 at the RO.  The Veteran failed to appear for the scheduled hearing without explanation.  Consequently, the request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2013).

The issues of entitlement to service connection for disability of the cervical spine and disability of the thoracic spine have been raised by a September 2011 medical statement from G. Zavala, M.D., but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the January 2009 VA nexus opinion is inadequate for a reasoned determination on the service connection issue on appeal.  Although the examiner in January 2009 concludes that the Veteran's low back injury during ACDUTRA in May 2001 was an acute episode and that there is no current lower extremity radiculopathy, there was a diagnosis in service in November 2003 of low back pain with sciatica and there is private medical evidence dated in September 2011, after the VA opinion, that the Veteran has radiculopathy of the lumbar spine.  However, while the September 2011 private opinion relates the veteran's current thoracic and cervical spine conditions to service injury, it does not provide an opinion on whether the veteran's current low back disability is causally related to service.  Consequently, a new nexus opinion on the issue of whether the Veteran currently has a low back disability that is causally related to service, based on all of the evidence of record, is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran has a low back disability related to service.  A copy of the record must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current low back disability found is caused or aggravated by the Veteran's period of ACDUTRA from October 2000 to September 2004.  A complete rationale must be provided for any opinion offered.  

The opinion must discuss the findings of low back disability in service, to include the diagnosis of low back pain with sciatica in November 2003, and the post-service private findings of low back disability with radiculopathy.

2.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  The AMC/RO should then re-adjudicate the Veteran's claim for service connection for low back disability based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



